Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 02/16/2022, Applicant amended Claims 1, 12, 16, 18-19, 24, and 25, canceled Claims 11 and 17, and argued against all rejections previously set forth in the Office Action dated 01/20/2022.
In light of Applicant’s amendments and arguments, the rejections of Claim 25 under 35 U.S.C. §101 previously set forth are withdrawn.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-25 under 35 U.S.C. §102 & 103(a) previously set forth are withdrawn.


Allowable Subject Matter

Claims 1-10, 12-16, and 18-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

As amended and argued by Applicant in the Response dated 02/16/2022, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 24, and 25.
More specifically, the primary reason for the allowance of the claims in this case is the inclusion of: the normalizing the facial image and replacing object information corresponding to a face of the character further comprises, when the information of the user includes the facial image of the user, analyzing the facial image on the basis of a certain artificial intelligence algorithm to extract first tag information representing attributes of the facial image; and comparing second tag information, which is mapped to object information corresponding to faces of characters, with the first tag information and inserting the -2-Appln. No.: 17/116,040Attorney Docket No.: 0537-000003/US facial image to a character having the largest number of pieces of second tag information corresponding to the first tag information, wherein the second tag information is mapped to the object information corresponding to the face of the character and stored in advance or extracted from an image of the character on the basis of a certain artificial intelligence algorithm, as being now included in all the independent claims 1, 24, and 25, in combination with the other limitations recited, which are not disclosed in the prior art of record.
Claims 2-10, 12-16, and 18-23:
	These claims incorporate the allowable subject matter of Claim 1, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.